DETAILED ACTION
Applicants filed an appeal brief received on 6 August 2020.
Claims 1, 2, 5, 7, 9-14, 16, 18-23, and 27-30 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see applicant remarks pages 17 and 21, filed 6 August 2020, with respect to the rejection(s) of claim(s) under 1, 11, 18, and 27 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Momchilov (US 2012/0092277 A1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 10, 11, 16, 18, 19, 22, 23, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sankararaman (US 2013/0007090 A1) in view of Desai et al. (US 2012/0084713 A1), and further in view of Momchilov (US 2012/0092277 A1).

With respect to claim 1, Sankararaman discloses: a method comprising:
providing, by a host device, a shadow desktop environment (e.g., virtual desktop environment) segregated from a first local desktop environment (e.g., physical desktop environment) of the host device (i.e., separate desktop environment as taught by transfer application from physical desktop environment to virtual desktop environment in Sankararaman, ¶0029),
wherein output from applications executing in the first local desktop environment is presented to a local user on the host device (e.g., physical desktop), wherein output from the shadow desktop environment is presented to a remote client (e.g., remote display protocols), and wherein instances of applications executing in the shadow desktop environment are unable to interact (e.g., remote display protocol for virtual application; local presentation of local application on physical desktop) with instances of applications executing in the first local desktop environment (i.e., desktop environments are separate as taught by virtual desktop environment  provides output via remote display protocols; applications in the physical desktop output locally; virtual desktop applications output through remote display protocol in Sankararaman, ¶0030, ¶0031, fig. 1);
transforming, by the host device, an instance of an application, executing in the first local desktop environment in a local mode, from the local mode to a remote access mode in the shadow desktop environment by: transferring execution of the instance of the 
wherein the one or more first hooks are configured such that:
first input from the remote client is redirected (e.g., using application executing in virtual desktop) to the instance of the application (i.e., remote input as taught by virtual desktop session displayed to user of a physical computer in Sankararaman, ¶0065, fig. 1);
output from the instance of the application is redirected to the remote client (i.e., remote output as taught by remote display protocols for delivering display of application running in virtual desktop environment in Sankararaman, ¶0031, fig. 1);
third input, from the host device and associated with different instances of the application executing on the host device, is permitted (i.e., permissions for executing applications as taught by issue or request a write lock for the physical desktop environment for a plurality of applications in Sankararaman, ¶0023, ¶0048-0049);
sending, by the host device, output from the shadow desktop environment to the remote client, wherein the output includes the application window associated with the instance of the application (i.e., remote display as taught by virtual desktop session displays the application running in the virtual desktop environment, output of the applications is delivered via remote display protocols in Sankararaman, ¶0031, ¶0065).
Sankararaman further discloses: display of the application is via remote display protocols (¶0031, fig. 1) and physical desktop environment runs on a physical computer; a write lock prevents physical computer from using the application when the virtual desktop owns it (¶0048).

assigning a port to the instance of the application (i.e., port as taught by receive remote output data via dedicated ports in Desai, ¶0050);
receiving, by the host device, user input (e.g., interactions) from the remote client through the port (i.e., user input as taught by host management engine receiving interactions with the hosted resources in Desai, ¶0047, ¶0049);
providing, by the host device, the user input to the instance of the application via the one or more APIs (i.e., direct input via API as taught by host uses an API to determine changes in the desktop environment of the remote application in Desai, ¶0107);
identifying, by the host device, an application window associated with the instance of the application in the shadow desktop environment (e.g., host management engine) based on an identifier (e.g., AppID) extracted via one or more composition APIs associated with a window composition module associated with the shadow desktop environment (i.e., identifier for an application window as taught by operating system can be queried to retrieve application identifier of an application in the host environment in Desai, ¶0058); and
 extracting the application window as image data (e.g., bitmap) from the window composition module (i.e., window as image data as taught by remote environment takes a snap shot of application window as an image bitmap in Desai, ¶0102).

Based on Sankararaman in view of Desai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Desai to improve upon those of Sankararaman in order to improve display of remote application windows by individually identifying the windows.

Sankararaman and Desai do not disclose the following.  Momchilov, in order to pass input between devices and overcome an inability to access the input data in memory areas of the OS (see section 0004), discloses:
hooking one or more application programming interfaces (APls) associated with (i.e., intercepting function call, from a hosted application, to a multi-touch OS API in Momchilov, ¶0125) the instance of the application to generate one or more first hooks (i.e., hook DLLs to replace the API function call allowing the application to access memory where touch input data is stored in Momchilov, ¶0125),
second input (i.e., initiating of a function call from the hosted application in Momchilov, ¶0115), from the host device and associated with the instance of the application, is suppressed (i.e., from the server hosting the appication, but the function would not be understood by the OS in Momchilov, ¶0115).


With respect to claim 2, Sankararaman discloses in response to need to transfer, transfer operation of application from physical to virtual desktop environment and resume operation through remote display protocols (¶0029-0032).  Sankararaman does not disclose associating and mapping ports and application IDs to application windows.  Desai, in order to improve display of remote application windows by individually identifying the windows (¶0005), teaches: the method of claim 1, further comprising:
notifying, by the host device, the remote client of the port assigned (e.g., port is dedicated to a specific type of data) to the instance of the application (i.e., notify port as taught by host and client communicate through dedicated ports in Desai, ¶0050);
storing, by the host device, a mapping (e.g., dedicated ports for specific data for specific application) between the port and the instance of the application, (i.e., port mapping as taught by dedicated ports associated with the hosted application in Desai, ¶0050);
wherein the stored mapping comprises first data (e.g., output data) associated with the port and second data (e.g., window data) corresponding to a process identifier (e.g., application ID) associated with the instance of the application (i.e., associate data with port and identifier with instance as taught by dedicated ports for output data and window data respectively, and an application ID associated with the window data in Desai, ¶0050, ¶0057); and

The combination or modification of in response to need to transfer, transfer operation of application from physical to virtual desktop environment and resume operation through remote display protocols (Sankararaman) with the APIs and ports for directly interfacing with application windows (Desai) yields transferring an application from a physical to virtual desktop environment using APIs and ports for communicating input and output between desktop environments.  One of ordinary skill in the art would have been motivated to do so in order to improve display of remote application windows by individually identifying the windows.
Based on Sankararaman in view of Desai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Desai to improve upon those of Sankararaman in order to improve display of remote application windows by individually identifying the windows.

With respect to claim 5, Sankararaman discloses: the method of claim 1, wherein initiating the instance of the application in the remote access mode (e.g., virtual desktop execution) is in response to receiving, by the host device, a request (e.g., user authorization) from the remote client to initiate the 

With respect to claim 10, Sankararaman does not explicitly disclose input via a keyboard or mouse or pointer device.  Desai further discloses: the method of claim 1, wherein the user input is keyboard input or pointing device input from the remote client (i.e., computing device has keyboard or mouse or touch screen in Desai, ¶0061).  The limitations of claim 10 are rejected based on the same analysis of claim 1.

With respect to claim 11, one or more limitations of claim 11 are similar to claim 1 and are rejected with the same reasoning as claim 1.  Sankararaman does not disclose APIs associated with window composition module.  Desai further discloses: 
the one or more APIs are associated with the instance of the application and a window composition module associated with the shadow desktop environment (i.e., using an API to gather window and output data including application identifiers and information used to generate a window in Desai, ¶0057, ¶0058). 
Based on claim 1, the limitations of claim 11 are rejected with the same analysis and reasoning as claim 1.

With respect to claim 16, Sankararaman does not disclose combining application windows.  Desai further discloses: the one or more non-transitory computer-readable media of claim 11, wherein the application window is extracted from the window composition module during a composition process that combines the application window with windows of other applications (i.e., combine application windows as taught by gathering and displaying thumbnail previews of the application windows in Desai, 

With respect to claim 18, the limitations of claim 18 are similar to the limitations of claim 1 and 11.  Therefore, claim 18 is rejected with the same reasoning as claim 1 and 11.

With respect to claim 19, the limitation(s) of claim 19 are similar to those of claim(s) 2.  Therefore, claim 19 is rejected with the same reasoning as claim(s) 2.

With respect to claim 22, Sankararaman further discloses: the method of claim 1, wherein output from applications executing in the shadow desktop environment is not provided to the local user by the host device (i.e., virtual desktop environment displays applications via remote display protocols without locally displaying to the user at the computer(s) executing virtual desktop environment in Sankararaman, ¶0085).

With respect to claim 23, Sankararaman further discloses: the method of claim 1, further comprising:
executing, by the host device, a remote viewer application in the first local desktop environment (i.e., remote viewer as taught by virtual session opened on the physical desktop to display virtual application in Sankararaman, ¶0065);
receiving, by the remote viewer application, the output including the application window associated with the instance of the application (i.e., remote display as taught by remote display protocols for delivering display of application running in virtual desktop environment in Sankararaman, ¶0031); and


With respect to claim 27, Sankararaman discloses: a method comprising:
initiating, by a host computing device (e.g. virtual desktop environment), an application instance, the application instance including one or more input interfaces (e.g., remote display protocols) configured to enable the host computing device to inject inputs (e.g., application data) received from a remote computing device into an input queue (e.g., remote storage) of the application instance (i.e., controlling remote virtual applications as taught by virtual applications running with exclusive write access of application data to remote storage in Sankararaman, ¶0035);
Sankararaman further discloses: interacting with physical desktop environment using remote display protocols, control of the virtual application is through the virtual desktop environment OS and exclusive write access of remote storage (¶0031, ¶0065) and  application executes in virtual desktop environment, the environment is monitored while operating and user may be prompted about application status and transfer needs  (¶0065-0067).
Sankararaman discloses in response to need to transfer, transfer operation of application from physical to virtual desktop environment and resume operation through remote display protocols (¶0029-0032).  Sankararaman do(es) not disclose APIs and ports for communication of application input and output.  Desai, in order to improve display of remote application windows by individually identifying the windows (¶0005), teaches:

receiving, by the host computing device, an input (e.g., user interactions) from the remote computing device via the assigned port (i.e., receiving input from remote device as taught by dedicated ports used for communication and receipt of user interactions with the application and application data in Desai, ¶0046, ¶0047, and ¶0049).
The combination or modification of in response to need to transfer, transfer operation of application from physical to virtual desktop environment and resume operation through remote display protocols (Sankararaman) with the APIs and ports for directly interfacing with application windows (Desai) yields transferring an application from a physical to virtual desktop environment using APIs and ports for communicating input and output between desktop environments.  One of ordinary skill in the art would have been motivated to do so in order to improve display of remote application windows by individually identifying the windows.
Based on Sankararaman in view of Desai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Desai to improve upon those of Sankararaman in order to improve display of remote application windows by individually identifying the windows.

Sankararaman and Desai do not disclose the following.  Momchilov, in order to pass input between devices and overcome an inability to access the input data in memory areas of the OS (see section 0004), discloses:

providing, by the host computing device, an output to the remote computing device in response to the application instance processing the received input from the input queue (i.e., modifications to the application are then transmitted to the client device as instructions for modifying the remoted application display at the client device in section 0120).
Based on Sankararaman in view of Desai, and further in view of Momchilov, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Momchilov to improve upon those of Sankararaman in order to pass input between devices and overcome an inability to access the input data in memory areas of the OS.


With respect to claim 28, Sankararaman does not disclose a mapping association of inputs and identifiers.  Desai further discloses: the method of claim 27, wherein the assignment of the port includes creation of a mapping to identify inputs from the remote computing device intended for the application instance, the mapping including a port assignment (e.g., dedicated ports), a window handle associated with the application instance (e.g., application identifier), and a process identifier (e.g., path to application) associated with the application instance (i.e., port, window handle, and process identifier as taught by dedicated ports for output data and window data respectively, and an application ID 
Based on claim 27, the limitations of claim 28 are rejected with the same reasoning in claim 27.

With respect to claim 29, Sankararaman does not disclose an application identifier.  Desai further discloses: the method of claim 27, wherein the output includes an application window, the application window including an identifier to enable the host computing device to recognize the output of the application instance. (i.e., window identifier as taught by identifier of child relationship or application identifier, or path to the application in Desai, ¶0048).
Based on the analysis of claim 27, the limitations of claim 29 are rejected with the same reasoning as claim 27.

With respect to claim 30, Sankararaman does not disclose dynamic link libraries.  Desai further discloses: the method of claim 27 further comprising modifying, by the host computing device, the one or more input interfaces by injection of a dynamic link library into a thread of the application instance, the dynamic link library being configured to monitor the assigned port for input from the remote computing device and provide that input to the input queue of the application instance (i.e., DLL support as taught by calling a dynamically-linked library to modify desktop environment based on received output and application data to modify window display in Desai, ¶0051).
Based on the analysis of claim 27, the limitations of claim 30 are rejected with the same reasoning as claim 27.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sankararaman (US 2013/0007090 A1) in view of Desai et al. (US 2012/0084713 A1) and Momchilov (US 2012/0092277 A1), and further in view of Russell (US Publication No. 2011/0137991 A1).

With respect to claim 7, Sankararaman, Desai, and Momchilov do not explicitly disclose the following.  Rather, Russell, motivated to manage I/O in an I/O processing system (see §0091), discloses: the method of claim 1, wherein 
providing the user input to the instance of the application comprises injecting the user input into an input queue of the instance of the application via the one or more APIs (i.e., queueing user input, as taught/suggested by I./O queues implemented by APIs to create and submit requests and responses in §0091).
Based on Sankararaman in view of Desai and Momchilov, and further in view of Russell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize I/O queues for storing input received via APIs (Russell) to improve upon transferring an application from a physical desktop environment to a virtual desktop environment (Sankararaman).  Such a modification would have yielded predictable results since one of ordinary skill in the art would be motivated to do so in order to manage I/O in an I/O processing system.


Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sankararaman (US 2013/0007090 A1) in view of Desai et al. (US 2012/0084713 A1) and Momchilov (US 2012/0092277 A1), and further in view of Clark (US 2012/0059875 A1).

i.e., processes or threads) including the instance of the application, and the user input received through the port is provided to the instance of the application (i.e., appropriate application processes or threads) and not another application instance of the plurality of application instances (i.e., application programming interface, API, for delivering incoming data to appropriate application processes or threads in section 43). 
The combination or modification of in response to need to transfer, transfer operation of application from physical to virtual desktop environment and resume operation through remote display protocols (Sankararaman) with the web socket used to direct data via an appropriate port to a specific application process or thread (Clark) yields transferring an application from a physical to virtual desktop environment  using APIs and ports for communicating input and output between desktop environments.  One of ordinary skill in the art would have been motivated to do so in order to implement control of devices over the internet and direct incoming data to the appropriate applications.
Based on Sankararaman in view of Desai and Momchilov, and further in view of Clark, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Clark to improve upon those of Sankararaman in order to implement control of devices over the internet and direct incoming data to the appropriate applications.


Claims 12, 13, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sankararaman (US 2013/0007090 A1) in view of Desai et al. (US 2012/0084713 A1) and Momchilov (US 2012/0092277 A1), and further in view of Ben-Shachar et al. (US Publication No. 2003/0189601 A1).

With respect to claim 12, Sankararaman, Desai, and Momchilov do not explicitly disclose the following.  Ben-Shachar, motivated to improve the application sharing experience by implementing single document sharing (see §005), discloses: the one or more non-transitory computer-readable media of claim 11, wherein identifying the application window comprises: 
marking the application window with the identifier via a first API of the one or more APls, wherein the first API is associated with the instance of the application (i.e., marking windows, as taught/suggested by marking a document window for identifying the document itself with an API exposed to external applications for communication in §0052); and
recognizing the application window based on extracting the identifier during processing by the window composition module via a second API of the one or more APls, wherein the second API is associated with the window composition module (i.e., processing identifiers in a window composition module, as taught/suggested by processing windows to determine whether the windows belong to certain classes of applications and other data in §0050).
Based on Sankararaman in view of Desai and Momchilov, and further in view of Ben-Shachar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize marking document windows for identifying a class of sharable applications to remote viewers (Ben-Shachar) to improve upon the teachings of Sankararaman.  Such a modification would improve the application sharing experience by implementing single document sharing.

With respect to claim 13, Sankararaman does not disclose a group of pixels associated with the application identifier.  Desai, in order to improve display of remote application windows by individually identifying the windows (¶0005), teaches: the one or more non-transitory computer-readable media of claim 12, wherein marking the application window with the identifier comprises marking a predetermined pixel or group of pixels with the identifier (i.e., pixels associated with an identifier as taught by window size and application identifiers are properties of output and window data for the hosted application in Desai, ¶0048).  
The combination or modification of in response to need to transfer, transfer operation of application from physical to virtual desktop environment and resume operation through remote display protocols (Sankararaman) with the APIs and ports for directly interfacing with application windows (Desai) yields transferring an application from a physical to virtual desktop environment using APIs and ports for communicating input and output between desktop environments.  One of ordinary skill in the art would have been motivated to do so in order to improve display of remote application windows by individually identifying the windows.
Based on Sankararaman in view of Desai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Desai to improve upon those of Sankararaman in order to improve display of remote application windows by individually identifying the windows.

With respect to claim 20, the limitations of claim 20 are similar to the limitations of claim 12.  Therefore, claim 20 is rejected with the same reasoning as claim 12.

With respect to claim 21, Sankararaman, Desai, and Momchilov do not explicitly disclose the following.  Rather, Ben-Shachar, in order to improve the application sharing experience by implementing single document sharing (see ¶0005), discloses: the method of claim 1, wherein identifying the application window comprises: 
marking the application window with the identifier via a first API of the one or more APls, wherein the first API is associated with the instance of the application (i.e., associating an identifier with an application window, as taught/suggested by marking a document window for identifying the document itself with an API exposed to external applications for communication in §0052); and
recognizing the application window based on extracting the identifier during processing by the window composition module via a second API of the one or more APls, wherein the second API is associated with the window composition module (i.e., process identifiers of application windows, as taught/suggested by processing windows to determine whether the windows belong to certain classes of applications and other data in §0050).
Based on Sankararaman in view of Desai and Momchilov, and further in view of Ben-Shachar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize marking document windows for identifying a class of sharable applications to remote viewers (Ben-Shachar) to improve upon the teachings of Sankararaman.  Such a modification would have yielded predictable results since one of ordinary skill in the art would be motivated to do so in order to improve the application sharing experience by implementing single document sharing.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sankararaman (US 2013/0007090 A1) in view of Desai et al. (US 2012/0084713 A1) and Momchilov (US 2012/0092277 A1), .

With respect to claim 14, Sankararaman, Desai, Momchilov and Ben-Shachar do not explicitly disclose the following.  Rather, Yu, motivated to discourage unauthorized copying of video data (see §0002), discloses: the one or more non-transitory computer-readable media of claim 12, wherein marking the application window with the identifier comprises 
encoding the identifier in one or more attributes of at least one pixel of the application window (i.e., embedding a watermark, as taught/suggested by embedding water marks into a video stream including an identifier of a fixed number of bits in §0040).
Based on Sankararaman in view of Desai, Momchilov and Ben-Shachar, and further in view of Yu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to embed watermarks into a video stream to identify the video stream data (Yu) to improve upon those of Sankararaman.  Such a modification would have yielded predictable results since one of ordinary skill in the art would be motivated to do so in order to discourage unauthorized copying of video data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446.  The examiner can normally be reached on Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sherman Lin
3/16/21

/S. L./Examiner, Art Unit 2447                                                                                                                                                                                                        
/SURAJ M JOSHI/Primary Examiner, Art Unit 2447